Case: 12-12621         Date Filed: 11/26/2012   Page: 1 of 4

                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                             No. 12-12621
                                         Non-Argument Calendar
                                       ________________________

                            D.C. Docket No. 8:10-cv-02880-VMC-TGW



JAMES CHAPMAN,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellant,

                                                versus


COMMISSIONER OF SOCIAL SECURITY,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellee.

                                      ________________________

                            Appeal from the United States District Court
                                for the Middle District of Florida
                                  ________________________
                                      (November 26, 2012)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-12621     Date Filed: 11/26/2012   Page: 2 of 4

      James Chapman, through counsel, appeals the district court=s order affirming

the Commissioner=s denial of his application for disability insurance benefits

(ADIB@). On appeal, Chapman argues that the decision of the administrative law

judge (“ALJ”) was not supported by substantial evidence because the ALJ’s

hypothetical question to the Vocational Expert (“VE”) failed to incorporate all of

the findings of an examining psychologist, Dr. Hodan, regarding Chapman’s

mental limitations.

      We review de novo the legal principles underlying the ALJ’s decision, but

review “the resulting decision only to determine whether it is supported by

substantial evidence.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

Substantial evidence is defined as more “than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004). We do not reweigh the evidence or substitute our own judgment for that of

the ALJ, even if we find that the evidence preponderates against the ALJ’s

decision. Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).

      The Social Security Regulations outline a five-step, Asequential@ evaluation

process used to determine whether a claimant is disabled: (1) whether the claimant

is currently engaged in substantial gainful activity; (2) whether the claimant has a

severe impairment or combination of impairments; (3) whether the impairment


                                          2
              Case: 12-12621    Date Filed: 11/26/2012    Page: 3 of 4

meets or equals the severity of the specified impairments in the Listing of

Impairments; (4) whether, based on an RFC assessment, the claimant can perform

any of his past relevant work despite the impairment; and (5) whether there are

significant numbers of jobs in the national economy that the claimant can perform,

given the claimant=s RFC, age, education, and work experience. See Phillips v.

Barnhart,   357    F.3d   1232,    1237B39    (11th      Cir.   2004);   20   C.F.R.

'' 404.1520(a)(4)(i)-(v), 416.920(a)(1), (4)(i)-(v). RFC Ais an assessment, based

upon all of the relevant evidence, of a claimant=s remaining ability to do work

despite [his] impairments.@ Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir.

1997).

      At step five, the Commissioner bears the burden to show that a significant

number of jobs exist in the national economy, which the claimant can perform.

Phillips, 357 F.3d at 1239; 20 C.F.R. '' 404.1520(a)(4)(v), 416.920(a)(4)(v). An

ALJ may make this determination either by applying the Medical Vocational

Guidelines or by obtaining the testimony of a vocational expert. Phillips, 357 F.3d

at 1239B40. AIn order for a vocational expert=s testimony to constitute substantial

evidence, the ALJ must pose a hypothetical question which comprises all of the

claimant=s impairments.@ Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir.

2002). The ALJ is not required to include findings in the hypothetical that the ALJ




                                         3
              Case: 12-12621    Date Filed: 11/26/2012   Page: 4 of 4

has found to be unsupported. Crawford v. Comm=r of Soc. Sec., 363 F.3d 1155,

1161 (11th Cir. 2004).

      The ALJ included all of the limitations it found credible and relevant in the

hypothetical to the VE, and the hypothetical fully accounted for Chapman=s mental

limitations. Consequently, the VE=s testimony answering the hypothetical

constituted substantial evidence, upon which the ALJ could properly find that jobs

existed in the national economy which Chapman could perform. Accordingly, we

affirm.

      AFFIRMED.




                                         4